PER CURIAM.
This is a petition to enforce an order of the National Labor Relations Board, which is resisted on the ground that the Board’s findings are not supported by substantial evidence. The questions involved are pure questions of fact and no useful purpose would be served by an analysis of the evidence which was fully arrayed and appraised by the Board in its decision and order. 1942, 38 N.L.R.B. 1359. We think that the findings were amply supported and that the order should be enforced. Complaint is made of the order in that it runs against the successors and assigns of respondent, as well as against its officers and agents, but there is nothing to show that this was not proper in the premises.
Order enforced.